Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 April 2022 has been entered.

Claim Status
Applicant’s claim amendments, arguments and declaration, filed 04 April 2022, are acknowledged.
Claim 6 is pending. 
Claim 6 is amended. 
Claims 1-5 & 7-14 are cancelled. 
Claim 6 is under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.



Declaration Filed Under § 1.132
The declaration filed on 04 April 2022 by Applicant is acknowledged. The declaration is addressed in the response to Applicant’s traverse below.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2011/0277782), Shinkai (JP 2003-201225; Published: 07/18/2003; previously cited), and Takuro (JP 2004-75099; previously cited).
*All references refer to the English language translation.
With regard to claim 6, Iijima teaches a two-part oxidation hair dye (title & [0059]). Iijima teaches the creamy foam dye has a first part and a second part (abstract, [0056] & Examples-[0064]). Iijima teaches inclusion of an alkali agent in the first part of their hair dye and further teaches suitable alkali agents include aqueous ammonia and propane-diamine and in example 1 teaches inclusion of ammonia and monoethanolamine (abstract, [0025] & Example 1-pg. 7). Iijima teaches inclusion of hydrogen peroxide (i.e. oxidizing agent) in the second part (abstract, [0010] & Example 1-7). Iijima teaches inclusion of cationic surfactant in order to impart good storage stability to the two-part hair dye and allow easy formation of a stable foam [0033]. Iijima teaches the content of cationic surfactant in the liquid mixture of the first part and the second part is preferably 0 to 1 mass %, more preferably 0 to 0.8 mass %, and even more preferably 0 to 0.6 mass % so as not to affect the interaction between Component (A) and Component (B) [0039]. The ordinary skilled artisan would immediately envisage inclusion of 0-0.5% cationic surfactant in the first part and 0-0.5% cationic surfactant in the second part to impart good storage stability to the two parts. Iijima teaches inclusion of nonionic surfactant in order to impart good storage stability to the two-part hair dye and allow easy formation of a stable foam [0033]. Iijima teaches the content of the nonionic surfactant in a liquid mixture of the first part and the second part is preferably 0.1 to 5 mass %, more preferably 0.5 to 4 mass %, and even more preferably 1 to 3 mass % [0040]. The ordinary skilled artisan would immediately envisage inclusion of 0.05-2.5% nonionic surfactant in the first part and 0.05-2.5% nonionic surfactant in the second part to impart good storage stability to the two parts. Iijima teaches in Example 1 the first part contains nonionic surfactants, alkyl glucoside, polyoxyethylene lauryl ether, polyoxyethylene tridecyl ether in a combined amount of 2.5% (pg. 7). Iijima teaches in Example 1 teaches the second part contains the nonionic surfactant, polyoxyethylene cetyl ether, in an amount of 0.46% (pg. 7). Iijima teaches “[f]rom the viewpoint of stabilization of the foam of the liquid mixture discharged, the two-part hair dye of the present invention can further contain an oil agent. Examples of the oil agent include higher alcohols such as myristyl alcohol, cetyl alcohol, stearyl alcohol, behenyl alcohol, 2-octyldodecanol, and cetostearyl alcohol…. Among them, higher alcohols are preferable, of which myristyl alcohol, cetyl alcohol, and stearyl alcohol are preferable” [0041].  Iijima teaches “[t]he content of the oil agent in a liquid mixture of the first part and the second part is preferably 0.01 to 3 mass %, more preferably 0.03 to 2.5 mass %, and even more preferably 0.05 to 2 mass %” [0042]. Thereby, the ordinary skilled artisan would immediately envisage inclusion of 0.005 to 1.5 mass % higher alcohols in the first part and 0.005 to 1.5 mass % higher alcohols in the second part to impart foam stabilization. Iijima in Example 1 teaches the second part comprises cetanol (i.e. a linear C16 higher alcohol) and myristyl alcohol (i.e. a linear C14 higher alcohol) in a combined amount of 0.95% yielding a content ratio of linear higher alcohol having 14 to 18 carbon atoms to the entire linear higher alcohol content in the second agent of 1.0. It would be obvious to modify the first part of the hair dye in the same way to provide stabilization. Iijima in Example 1 teaches the second part of the hair dye composition comprises a content ratio of the nonionic surfactant to the linear higher alcohol of 0.48. Iijima teaches the need to keep the first and second parts of the two part hair dye compositions separate and this is achieved through use of multiple containers “[a]s the product form of the two-part hair dye… composed of the first part, the second part, and the foamer container, the first part and the second part may each be contained in containers separate from the foamer container, and they may be transferred to the foamer container and mixed upon application. Alternatively, one of the preparations is contained in the foamer container while the other is contained in a separate container, and the preparation in the separate container may be transferred to the foamer container upon application” [0059].
Iijima does not teach placement of the first and second parts of the hair dye in a double structure container, the arrangement of the container, or the structure of the two pouches in the container. 
In the same field of invention, Shinkai teaches an aerosol-type cream hair dye (pg. 1). Shinkai teaches the cream dye has two agents/parts that are kept separately because one contains an alkali agent, such as ammonia, and the second contains and oxidizing agent, such as hydrogen peroxide then they are mixed by the container (pg. 1; [0012], [0013], [0014] & [0027]). Shinkai teaches the first hair dye medicine (i.e. the composition comprising the alkalizing agent/first agent) is in an inner sack/pouch ([0003]-[0007]). Shinkai teaches the second agent is in an inner sack/pouch ([0003]-[0007]). Shinkai in Figure 2 depicts the two sacks in the outer container (see, #35 on right and left sides which depict the head of each sack). Shinkai teaches the first and second agents are filled in an inner bags/sacks in which nitrogen gas was filled between the inner bags and the pressure vessel ([0005]-[0008] & [0022]). Shinkai teaches the inner sacks/pouches of their invention are elastic and may be laminates of resins in combination with layers of polyethylene, polyethylene terephthalate and polypropylene (i.e. polyolefins; [0016]-[0017]).  Since Shinkai’s first and second agents are aerosol cream dyes that are dispensed simultaneously via aerosol propellant, Shinkai’s first and second agents would have the suitable properties so they could be dispensed and intermixed to dye hair which is the goal of Shinkai’s invention ([005-007]). Shinkai teaches their container result in stable jetting of the hair dye, even over time [0030].
In the same field of invention, Takuro teaches a double structure container which may be used for hair dyes (i.e. a hair cosmetic; abstract). Takuro teaches their container has higher oxygen barrier properties, water retention, aroma retention, and content preservation (abstract). Takuro teaches the double structure container comprises a pressure proof outer container body and an inner packaging bag which is made of a laminate body (abstract). Drugs and cosmetics are stored in the interior bag which are pouches (pg. 1 & 6). Takuro teaches the inner bag which contains the cosmetics/drugs is flexible by teaching the inner bag is compressed and deformed by the pressure of the pressurizing gas, and the contents stored in the inner bag are ejected (pg. 1). Takuro explicitly states that their inventive device is a flat pouch, thereby the pouch flattens as the composition within is discharged (pg. 6). Takuro teaches the inner bag is composed of a laminate having an outer layer made of a polyester resin or a polyamide resin and an inner layer made of a heat-sealable resin including a polyamide resin, ethylene-vinyl alcohol copolymer, and polyacrylonitrile resin (i.e. polyolefins; Takuro’s claims 2 & 3). Takuro teaches the inner bag/pouch is sealed on its peripheries by teaching “[i]t is desirable to heat-seal the constituent inner layers” (pg. 6). Takuro teaches heat sealing every layer of the laminate and all the peripheries except for the mouth by teaching “when the laminate constituting the inner bag is formed by dry lamination, the end of the inner layer is formed. By heat-sealing each other to form a bag and further fixing the content take-out tool by heat-sealing, and also by heat-sealing the content take-out tool when coextruding the inner bag and multilayer blow molding Since it adheres, it has heat sealability, and since it prevents the gas for pressurization from entering into the interior bag from the cross section of the heat seal portion, it must be excellent in gas impermeability” (pg. 5).  Takuro further teaches the inner bag/pouch is sealed on its peripheries by teaching each layer of the laminate is laminated with an adhesive layer 11 (pg. 6).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan, at the time of filing, to have substituted Iijima’s multiple containers (including the foamer container) with Shinkai’s double structure hair dye container with the two inner sacks/pouches modified with Takuro’s laminate, peripherally heat sealed, pouches because Iijima, Shinkai and Takuro are all directed to the field of hair dyes and their storage and delivery and it is obvious to simply substitute one known element for another to obtain a predictable result. The ordinary skilled artisan would have been motivated to do so in order to reduce the number of bottles needed to dye hair with Iijima’s two part hair dye composition by providing it, storing it, and ejecting it from Shinkai’s double structure hair dye container with the two inner sacks/pouches modified with Takuro’s laminate which are art recognized as suitable for hair dyes due to their higher oxygen barrier and preservation properties.
With regard to the amount of cationic surfactant, the ratio of nonionic surfactant to liner higher alcohol and the ratio of linear higher alcohol having 14 to 18 carbon atoms to the linear higher alcohol content, these ranges are taught by the combined teachings of Iijima, Shinkai and Takuro with values which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant argues Shinkai does not mention a cationic surfactant or recognize its effect on equal discharge properties (reply, pg. 1-2; Declaration-pg. 2).
Applicant’s argument has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues Shinkai does not address the technical problem addressed by the present invention (reply, pg. 3). Applicant argues Shinkai’s teaching of "change of the early gushing quantity" means change of gushing quantity between "immediately after the filling up" and "after 3 months retention in a plane of 45 degree centigrade" for each of the first and second agents (reply, pg. 3). Applicant argues Shinkai’s teaching of "change of the early gushing quantity" is not "equal amount discharge properties of the first agent and second agent" (reply, pg. 3).
This is not persuasive. The claim recites “a space between the outer container and each of the inner containers contains a propellant, and the outer container is configured to simultaneously discharge the first agent and the second agent”. Shinkai teaches both the first and second agents “are ejected simultaneously by pressing” [0007].

Applicant argues the declaration shows that the feature of “equal amount discharge properties" are attributable to inclusion of cationic surfactant in the first and second agents and it would not have been obvious to one of ordinary skill in the art to include cationic surfactant in the first and second agents (reply, pg. 3; Declaration, pg. 2).
This is not persuasive. The claim is generic to the cationic surfactant, nonionic surfactant, linear alcohols, alkali agent and oxidizing agent. However, Example 1 examined only one species of cationic surfactant (stearyltrimethylammonium chloride), one species of alkali agent (ammonia water), one species of oxidizing agent (hydrogen peroxide), two species of alcohol in combination (stearyl alcohol and cetanol) and two species of nonionic surfactant in combination (POE(30) cetyl ether and POE(2) cetyl ether) with each in singular amounts. Further, many combinations of amounts of the various reagents can achieve the recited ratios. In other words, Example 1 is not commensurate with the breadth of the claims. "[O]bjective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619                                                                                                                                                                                            

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619